Title: To James Madison from William C. C. Claiborne, 1 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


1 July 1804, New Orleans. “In the forenoon of this day a number of the citizens of this place and some of the farmers in its vicinity assembled for the purpose of considering a memorial to Congress previously drawn by a committee. The memorial is attributed to Mr. Edward Livingston, and is said to be a good piece of composition; the object of it (I learn) is to obtain the immediate acknowledgement of Louisiana as a State, and this is not asked as a favour, but claimed as a right secured to the inhabitants by the Treaty. The language of the memorial, I am told, is respectful; but the general tenor of it, commanding and inflammatory. The abolition of the slave trade is a particular subject of complaint, and the division of Louisiana is represented as a grievance.
“The memorial was well received, and was immediately after the reading (without discussion) signed by about One hundred and forty persons. Previous to the meeting of the citizens, I had requested Mr. Pitot the Mayor of New Orleans (who I understood was to be present) to take special care that the public peace should not be interrupted. Mr. Pitot assured me that, no disorders should be committed, and I learn the meeting was opened by a Speech from the Mayor, in which the American Government was handsomely spoken of, and the citizens invited to the observance of the most perfect good order during their deliberations.
“I am promised a copy of the memorial and will hasten to transmit it to you.
“Another meeting will take place on Sunday next for the purpose of electing two persons to bear the memorial to Congress and to advocate the same. I am informed that Mr. Livingston, Daniel Clark and Mr. Evan Jones have been active agents in this political movement: no other Americans (or rather former citizens of the United States) have taken part in this business.”
